            Case 3:21-cr-00033-VLB Document 1 Filed 03/01/21 Page 1 of 9




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

                                     GRAND JURY N-19-1

 UNITED STATES OF AMERICA                                     Criminal No.                              .

                  V.                                            ¼J, <:I .·
                                                                ·."p.·   •        ,1·c·( JiV iB) (f2t1 R).
                                                                             ,.· ..




                                                              VIOLATIONS:
 ZACHARY LEE FOSTER, a.k.a. "Lee"
 JASON METZ, a.k.a. "Jay"
                                                              21 U.S.C. §§ 841(a)(l), 846
 JAMES GRANT, a.k.a. "Bobo," "Bo," and "Jimbo"                (Conspiracy To Distribute, and to
 DEREK METZ                                                   Possess With Intent to Distribute,
 JESUS NIEVES, a.k.a. "Pop"                                   Controlled Substances)
 ALGENYS PAULINO, a.k.a. "Chico" and "Lying Queen"
 EDDIE SMALLS, a.k.a. "Pooch"
 SHERMAN PETERS, a.k.a. "Red"
 LATASHA SLAUGHTER, a.k.a. "Tasha"
 LAWRENCE JACKSON
 ADAM MINES, a.k.a. "White Boy"
 HECTOR DIAZ
 LECHARD SANTOS
 KEON COUNCIL
 RONDELL MAURICE WRIGHT, a.k.a. "Reese"
 ISAAC WILSON, a.k.a. "Ike"
 CHASCITY PEREZ



                                         INDICTMENT

       The Grand Jury charges:

                                         COUNT ONE
               (Conspiracy to Distribute, and to Possess with Intent to Distribute,
                              Heroin, Cocaine Base, and Cocaine)

       1.      From in or about October 2020, through on or about March 1, 2021, the exact dates

being unknown to the Grand Jury, in the District of Connecticut and elsewhere, the defendants

ZACHARY LEE FOSTER, a.k.a. "Lee," JASON METZ, a.k.a. "Jay," JAMES GRANT, a.lea.

"Bobo," "Bo," and "Jimbo," DEREK METZ, JESUS NIEVES, a.k.a. "Pop," ALGENYS
            Case 3:21-cr-00033-VLB Document 1 Filed 03/01/21 Page 2 of 9




PAULINO, a.k.a. "Chico" and "Lying Queen," EDDIE SMALLS, a.lea. "Pooch," SHERMAN

PETERS, a.k.a. "Red," LATASHA SLAUGHTER, a.k.a. "Tasha," LAWRENCE JACKSON,

ADAM MINES, a.k.a. "White Boy," HECTOR DIAZ, LECHARD SANTOS, KEON COUNCIL,

RONDELL MAURICE WRIGHT, a.k.a. "Reese," ISAAC WILSON, a.k.a. "Ike," CHASCITY

PEREZ, and others known and unknown to the Grand Jury, knowingly and intentionally conspired

together and with one another to possess with intent to distribute, and to distribute, controlled

substances, namely a mixture and substance containing a detectable amount of heroin, a Schedule

I controlled substance, a mixture and substance containing a detectable amount of cocaine base

("crack"), a Schedule II controlled substance, and a mixture and substance containing a detectable

amount of cocaine, a Schedule II controlled substance, contrary to the provisions of Title 21,

United States Code, Section 841(a)(l).

                QUANTITY OF HEROIN INVOLVED IN THE CONSPIRACY

       2.      Defendants JASON METZ, a.k.a. "Jay," DEREK METZ, JESUS NIEVES, a.k.a.

"Pop," and ALGENYS PAULINO, a.k.a. "Chico" and "Lying Queen," knew and reasonably

should have foreseen from their own conduct and that of other members of the narcotics conspiracy

charged in Count One that the conspiracy involved one kilogram or more of a mixture and

substance containing a detectable amount of heroin, a Schedule I controlled substance, in violation

of Title 21, United States Code, Section 841(b)(l)(A)(i).

       3.      Defendants ZACHARY LEE FOSTER, a.k.a. "Lee," JAMES GRANT, a.k.a.

"Bobo," "Bo," and "Jimbo," and EDDIE SMALLS, a.k.a. "Pooch," knew and reasonably should

have foreseen from their own conduct and that of other members of the narcotics conspiracy

charged in Count One that the conspiracy involved 100 grams or more of a mixture and substance




                                                2
              Case 3:21-cr-00033-VLB Document 1 Filed 03/01/21 Page 3 of 9




containing a detectable amount of heroin, a Schedule I controlled substance, in violation of Title

21, United States Code, Section 841(b)(l)(B)(i).

         4.        Defendants SHERMAN PETERS, a.k.a. "Red," LATASHA SLAUGHTER, a.k.a.

"Tasha," LAWRENCE JACKSON, ADAM MINES, a.k.a. "White Boy," HECTOR DIAZ,

LECHARD SANTOS, KEON COUNCIL, RONDELL MAURICE WRIGHT, a.k.a. "Reese,"

ISAAC WILSON, a.k.a. "Ike," and CHASCITY PEREZ, knew and reasonably should have

foreseen from their own conduct and that of other members of the narcotics conspiracy charged in

Count One that the conspiracy involved a mixture and substance containing a detectable amount

of heroin, a Schedule I controlled substance, in violation of Title 21, United States Code, Section

841 (b )(1 )(C).

              QUANTITY OF COCAINE BASE INVOLVED IN THE CONSPIRACY

        5.         Defendants ZACHARY LEE FOSTER, a.k.a. "Lee," JAMES GRANT, a.k.a.

"Bobo," "Bo," and "Jimbo," and EDDIE SMALLS, a.k.a. "Pooch," knew and reasonably should

have foreseen from their own conduct and that of other members of the narcotics conspiracy

charged in Count One that the conspiracy involved 280 grams or more of a mixture and substance

containing a detectable amount of cocaine base, a Schedule II controlled substance, in violation of

Title 21, United States Code, Section 841(b)(l)(A)(iii).

        6.         Defendants JASON METZ, a.k.a. "Jay," ALGENYS PAULINO, a.k.a. "Chico"

and "Lying Queen," SHERMAN PETERS, a.k.a. "Red," LATASHA SLAUGHTER, a.k.a.

"Tasha," and LA WREN CE JACKSON, knew and reasonably should have foreseen from their own

conduct and that of other members of the narcotics conspiracy charged in Count One that the

conspiracy involved 28 grams or more of a mixture and substance containing a detectable amount




                                                3
             Case 3:21-cr-00033-VLB Document 1 Filed 03/01/21 Page 4 of 9



of cocaine base, a Schedule II controlled substance, in violation of Title 21, United States Code,

Section 841 (b)(1 )(B)(iii).

        7.      Defendants HECTOR DIAZ, LECHARD SANTOS, and ISAAC WILSON, a.k.a.

"Ike," knew and reasonably should have foreseen from their own conduct and that of other

members of the narcotics conspiracy charged in Count One that the conspiracy involved a mixture

and substance containing a detectable amount of cocaine base, a Schedule II controlled substance,

in violation of Title 21, United States Code, Section 841 (b )(1 )(C).

                QUANTITY OF COCAINE INVOLVED IN THE CONSPIRACY

        8.      Defendants ZACHARY LEE FOSTER, a.k.a. "Lee," ALGENYS PAULINO, a.k.a.

"Chico" and "Lying Queen," and EDDIE SMALLS, a.k.a. "Pooch," knew and reasonably should

have foreseen from their own conduct and that of other members of the narcotics conspiracy

charged in Count One that the conspiracy involved 500 grams or more of a mixture and substance

containing a detectable amount of cocaine, a Schedule II controlled substance, in violation of Title

21, United States Code, Section 84l(b)(l)(B)(ii).

        9.      Defendants JASON METZ, a.k.a. "Jay," JAMES GRANT, a.k.a. "Bobo," "Bo,"

and "Jimbo," JESUS NIEVES, a.k.a. "Pop," and SHERMAN PETERS, a.k.a. "Red," knew and

reasonably should have foreseen from their own conduct and that of other members of the narcotics

conspiracy charged in Count One that the conspiracy involved a mixture and substance containing

a detectable amount of cocaine, a Schedule II controlled substance, in violation of Title 21, United

States Code, Section 84l(b)(l)(C).

       All in violation of Title 21, United States Code, Section 846.




                                                  4
             Case 3:21-cr-00033-VLB Document 1 Filed 03/01/21 Page 5 of 9




                                SECTION 851 INFORMATION
                                     (Zachary Lee Foster)

         10.    Pursuant to Title 21, United States Code, Sections 846, 841 (b)(1 )(A), 841 (b )(1 )(B),

841(b)(l)(C) and 851, upon conviction of the offense charged in Count One of this Indictment, the

defendant ZACHARY LEE FOSTER, a.k.a. "Lee," is subject to enhanced penalties as he has been

previously convicted of a serious violent felony, as defined by Title 21, United States Code,

Section 802(58) as set forth more specifically in paragraph 11 below.

        11.     On or about July 27, 1984, the defendant ZACHARY LEE FOSTER, a.k.a. "Lee"

was convicted in the State of Connecticut Superior Court of Robbery in the First Degree, in

violation of Conn. Gen. Stat.§ 53a-134 (No. U04W-CR-0108620-S), at which time was an offense

punishable by a maximum term of imprisonment of ten years or more and for which the defendant

served more than 12 months of the sentence imposed on him.

              All in accordance with Title 21, United States Code, Sections 802(57), 841(b)(l)(A),

841(b)(l)(B), 841(b)(l)(C) and 851.

                                SECTION 851 INFORMATION
                                     (Eddie Smalls)

       12.      Pursuant to Title 21, United States Code, Sections 846, 841 (b )(1 )(A), 841 (b )(1 )(B),

841(b)(l)(C) and 851, upon conviction of the offense charged in Count One of this Indictment, the

defendant EDDIE SMALLS, a.k.a. "Pooch," is subject to enhanced penalties as he has been

previously convicted of a serious violent felony, as defined by Title 21, United States Code,

Section 802(58) as set forth more specifically in paragraph 13 below.

       13.      On or about December 16, 1994, the defendant EDDIE SMALLS was convicted in

the State of Connecticut Superior Comi of Attempted Assault in the Second Degree with a Firearm,

in violation of Conn. Gen. Stat.§ 53a-60a (No FBT-CR94-0100917-T), and on October 15, 1999,


                                                   5
          Case 3:21-cr-00033-VLB Document 1 Filed 03/01/21 Page 6 of 9




the defendant EDDIE SMALLS was convicted in the State of Connecticut Superior Court of

Assault in the First Degree, in violation of Conn. Gen. Stat.§ 53a-59 (No. FBT-CR-97-0132246T),

which at the time were both offenses punishable by a maximum term of imprisonment of ten years

or more and for which the defendant served more than 12 months of the sentences imposed on

him, and on or about October 14, 1999, EDDIE SMALLS was convicted in the United States

District Court for the District of Connecticut of Possession of Cocaine Base with Intent to

Distribute, in violation of Title 21, United States Code, Section 841(a)(l) (No. 3 :97CR222 (EBB)),

for which the defendant served a term of imprisonment of more than 12 months and whose release

from any term of imprisonment was within 15 years of the commencement of the offense charged

in Count One of this Indictment.

               All in accordance with Title 21, United States Code, Sections 802(57), 841(b)(l)(A),

841(b)(l)(B), 841(b)(l)(C) and 851.

                                SECTION 851 INFORMATION
                                     (Lawrence Jackson)

         14.     Pursuant to Title 21, United States Code, Sections 846, 841(b)(l)(B), 841(b)(l)(C)

and 851, upon conviction of the offense charged in Count One of this Indictment, the defendant

LAWRENCE JACKSON, is subject to enhanced penalties as he has been previously convicted of

a serious violent felony, as defined by Title 21, United States Code, Section 802(58) as set forth

more specifically in paragraph 15 below.

        15.      On or about September 16, 2016, the defendant LAWRENCE JACKSON was

convicted in the State of Connecticut Superior Court of Robbery in the First Degree, in violation

of Conn. Gen. Stat.§ 53-134(a)(4) (No UWY-CR-XX-XXXXXXX-T), at which time was an offense

punishable by a maximum term of imprisonment of ten years or more and for which the defendant

served more than 12 months of the sentence imposed on him.

                                                  6
             Case 3:21-cr-00033-VLB Document 1 Filed 03/01/21 Page 7 of 9




                  All in accordance with Title 21, United States Code, Sections 802(57), 841(b)(l)(B),

84l(b)(l)(C) and 851.

                                   SECTION 851 INFORMATION
                                        (Adam Mines)

            16.     Pursuant to Title 21, United States Code, Sections 846, 841(b)(l)(C) and 851, upon

conviction of the offense charged in Count One of this Indictment, the defendant ADAM MINES,

a.k.a. "White Boy," is subject to enhanced penalties as he has been previously convicted of a

serious violent felony, as defined by Title 21, United States Code, Section 802(58) as set forth

more specifically in paragraph 17 below.

             17. On or about August 20, 2009, the defendant ADAM MINES was convicted in the

State of Connecticut Superior Court of Robbery in the First Degree, in violation of Conn. Gen.

Stat.§ 53-134(a)(2) (No UWY-CR-XX-XXXXXXX-T), at which time was an offense punishable by a

maximum term of imprisonment of ten years or more and for which the defendant served more

than 12 months of the sentence imposed on him.

                 All in accordance with Title 21, United States Code, Sections 802(57), 84l(b)(l)(C)

and 851.

                                   SECTION 851 INFORMATION
                                        (Keon Council)

       18.          Pursuant to Title 21, United States Code, Sections 846, 841(b)(l)(C) and 851, upon

conviction of the offense charged in Count One of this Indictment, the defendant KEON

COUNCIL, is subject to enhanced penalties as he has been previously convicted of serious violent

felony, as defined by Title 21, United States Code, Section 802(58) as set forth more specifically

in paragraph 19 below.

           19.      On or about September 5, 2014, the defendant KEON COUNCIL was convicted in


                                                    7
             Case 3:21-cr-00033-VLB Document 1 Filed 03/01/21 Page 8 of 9




the State of Connecticut Superior Court of Robbery in the First Degree, in violation of Conn. Gen.

Stat.§ 53-134(a)(2) (No UWY-CR-XX-XXXXXXX-T), at which time was an offense punishable by a

maximum term of imprisonment of ten years or more and for which the defendant served more

than 12 months of the sentence imposed on him.

                 All in accordance with Title 21, United States Code, Sections 802(57), 84l(b)(l)(C)

and 851.

                                     FORFEITURE ALLEGATION
                                     (Controlled Substance Offenses)

           20.     Upon conviction of the controlled substances offense alleged in Count of this

Indictment, the defendants ZACHARY LEE FOSTER, a.k.a. "Lee," JASON METZ, a.k.a. "Jay,"

JAMES GRANT, a.k.a. "Bobo," "Bo," and "Jimbo," DEREK METZ, JESUS NIEVES, a.k.a.

"Pop," ALGENYS PAULINO, a.k.a. "Chico" and "Lying Queen," EDDIE SMALLS, a.k.a.

"Pooch," SHERMAN PETERS, a.k.a. "Red," LATASHA SLAUGHTER, a.k.a. "Tasha,"

LAWRENCE JACKSON, ADAM MINES, a.k.a. "White Boy," HECTOR DIAZ, LECHARD

SANTOS, KEON COUNCIL, RONDELL MAURICE WRIGHT, a.k.a. "Reese," iSAAC

WILSON, a.k.a. "Ike," and CHASCITY PEREZ, shall forfeit to the United States, pursuant to

Title 21, United States Code, Section 853, all right, title, and interest in any property constituting,

or derived from, proceeds obtained, directly or indirectly, as a result of the violations of Title 21,

United States Code, Sections 841 and 846, and any property used, or intended to be used, in any

manner or part, to commit, or to facilitate the commission of, those violations and a sum of money

equal to the total amount of proceeds obtained as a result of the offenses.

       21.         If any of the above-described forfeitable property, as a result of any act or omission

of the defendants named in this Indictment: (a) cannot be located upon the exercise of due

diligence; (b) has been transferred or sold to, or disposed with, a third person; (c) has been placed


                                                     8
            Case 3:21-cr-00033-VLB Document 1 Filed 03/01/21 Page 9 of 9




beyond the jurisdiction of the United States District Court for the District of Connecticut; (d) has

been substantially diminished in value; or (e) has been commingled with other property that cannot

be subdivided without difficulty; it is the intent of the United States, pursuant to Title 21, United

States Code, Section 85 3(p ), to seek forfeiture of any other property of those defendants, up to the

value of the above-described forfeitable property.

       All in accordance with Title 21, United States Code, Section 853, and Rule 32.2(a) of the

Federal Rules of Criminal Procedure.




                                                                       /s/




UNITED STATES OF AMERICA




P ·   K F. CARUSO
ASSIST NT UNITED STATES ATTORNEY
        I

BRENDA}l J KEEFE
ASSISTAr-t UNITED STATES ATTORNEY




                                                  9
